Exhibit WGNB Corp. Announces Improved Third Quarter 2008 Financial Results and Return to Well-Capitalized Status CARROLLTON, Ga.—(BUSINESS WIRE)—October 14, 2008—WGNB Corp. (NASDAQ:WGNB), the holding company for First National Bank of Georgia, announced a 2008 third quarter loss of $855 thousand, or ($0.14) per common share, compared to its 2008 second quarter loss of $4.3 million, or ($0.71) per common share.The year to date net loss for WGNB Corp. through September 30, 2008 was $3.3 million, or ($0.55) per common share, compared to net earnings of $6.6 million, or $1.22 per diluted common share for the nine months ended September 30, 2007. During the third quarter, WGNB closed the rights offering portion of its previously announced capital raise, selling more than $10.0 million of 9% Series A Non-cumulative Preferred Stock to existing shareholders and the local community.
